UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1444


MITCHELL COLE JORDAN,

                 Plaintiff – Appellant,

          v.

DENNIS R. MOORE, II,

                 Defendant – Appellee,

          and

JOEL IRA SHER,

                 Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-02882-WMN; BK-07-15516; AP-07-00684)


Submitted:   December 16, 2010             Decided:   January 11, 2011


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis C. Coon, COON & COLE, LLC, Towson,              Maryland, for
Appellant.     Gerald Danoff, DANOFF & KING,           P.A., Towson,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mitchell Cole Jordan appeals from the district court’s

order   upholding      the   bankruptcy    court’s    determination        that

Jordan’s debt to Dennis R. Moore, II, is nondischargeable in

bankruptcy.      Our review of the record and the briefs filed by

the   parties    discloses   no   reversible   error.    Accordingly,        we

affirm for the reasons stated by the lower courts.                  Jordan v.

Moore, Nos. 1:09-cv-02882-WMN; BK-07-15516; AP-07-00684 (D. Md.

Mar. 16, 2010).         We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented     in    the

materials     before   the   court   and   argument   would   not    aid    the

decisional process.

                                                                     AFFIRMED




                                      2